150 Ga. App. 651 (1979)
258 S.E.2d 301
GAYLE
v.
GRECO et al.
57750.
Court of Appeals of Georgia.
Argued May 2, 1979.
Decided July 10, 1979.
Moore & Worthington, William C. Moore, Donald M. Samson, for appellant.
Thomas R. Bryan, Jr., for appellees.
BANKE, Judge.
The plaintiff-appellant sued to recover reasonable compensation under an agreement whereby she was to provide nursing care for one since deceased. The executors of the estate defended. Plaintiff appeals a directed verdict in favor of the estate, an action which followed the trial court's determination that an express agreement was not proved. Held:
"The rule is that the pleader may declare an express, non-special contract, and recover upon proof of an implied promise. But he cannot declare upon a special contract, and recover upon proof of an implied promise, nor vice versa." Hightower v. Scarborough, 79 Ga. App. 342, 344 (53 SE2d 726) (1949), quoting Jackson v. Buice, 132 Ga. 51, 54 (63 S.E. 823) (1908). "Ordinarily, when one renders services or transfers property valuable to another, which the latter accepts, a promise is implied to pay the reasonable value thereof ..." Code Ann. § 3-107. "Whether the suit be construed as based upon an express or an implied contract, the proof necessary ... as to the amount of the services ... and their value is the same." Jackson v. Buice, supra. The complaint in this case alleged an agreement in very general terms, being non-specific as to term, hours, and compensation. The evidence was more than adequate to submit to the fact *652 finders on an implied promise theory with recovery based upon quantum meruit.
Judgment reversed. McMurray, P. J., and Underwood, J., concur.